EXECUTION COPY

AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT

Dated as of June 28, 2002

FEDERATED DEPARTMENT STORES, INC., a Delaware corporation (the "Borrower"), the
banks, financial institutions and other institutional lenders (collectively, the
"Initial Lenders") party hereto, CITIBANK, N.A., as administrative agent (in
such capacity, an "Administrative Agent") and paying agent (in such capacity,
the "Paying Agent") for the Lenders (as defined in the Existing Credit Agreement
referred to below), JPMORGAN CHASE BANK, as an administrative agent, FLEET
NATIONAL BANK, as syndication agent, BANK OF AMERICA, N.A. CREDIT SUISSE FIRST
BOSTON and U.S. BANK NATIONAL ASSOCIATION, as documentation agents, and SALOMON
SMITH BARNEY INC. and J.P. MORGAN SECURITIES INC., as lead arrangers and
bookrunners, hereby agree as follows:

PRELIMINARY STATEMENTS

(1) The Borrower is party to a 364-Day Credit Agreement dated as of June 29,
2001 (as amended, supplemented or otherwise modified from time to time to (but
not including) the date of this Amendment and Restatement, the "Existing Credit
Agreement") with the banks, financial institutions and other institutional
lenders party thereto, The Chase Manhattan Bank, as an administrative agent, and
Citibank, N.A., as an administrative agent and the paying agent for such
lenders. Capitalized terms not otherwise defined in this Amendment and
Restatement shall have the same meanings as specified in the Existing Credit
Agreement.

(2) The parties to this Amendment and Restatement desire to amend the Existing
Credit Agreement as set forth herein and to restate the Existing Credit
Agreement in its entirety to read as set forth in the Existing Credit Agreement
with the following amendments.

(3) The Borrower has requested that the Lenders agree to extend credit to it
from time to time in an aggregate principal amount of up to $400,000,000 for
general corporate purposes of the Borrower and its Subsidiaries not otherwise
prohibited under the terms of this Amendment and Restatement. The Lenders have
indicated their willingness to agree to extend credit to the Borrower from time
to time in such amount on the terms and conditions of this Amendment and
Restatement.

SECTION 1. Amendments to the Existing Credit Agreement. (a) Section 1.01 of the
Existing Credit Agreement is, effective as of the date of this Amendment and
Restatement and subject to the satisfaction of the conditions precedent set
forth in Section 2, hereby amended by deleting the definitions of "Applicable
Margin ", "Lenders" and "Revolver Termination Date" set forth therein and
replacing them, respectively, with the following new definitions thereof:

"Applicable Margin" means, as of any date of determination prior to the Term
Loan Conversion Date, a percentage per annum determined by reference to the
Performance Level in effect on such date as set forth below:

Performance

Level

Applicable Margin for

Base Rate Advances

Applicable Margin for

Eurodollar Rate Advances

Level 1

0.0000%

0.190%

Level 2

0.0000%

0.305%

Level 3

0.0000%

0.400%

Level 4

0.0000%

0.500%

Level 5

0.0000%

0.575%

Level 6

0.0000%

0.800%

and, as of any date of determination on or after the Term Loan Conversion Date,
a percentage per annum determined by reference to the Performance Level in
effect on such date as set forth below:



Performance

Level

Applicable Margin for

Base Rate Advances

Applicable Margin for

Eurodollar Rate Advances

Level 1

0.0000%

0.625%

Level 2

0.0000%

0.750%

Level 3

0.0000%

0.875%

Level 4

0.0000%

1.000%

Level 5

0.0000%

1.250%

Level 6

0.0000%

1.500%

In the case of a change in the Applicable Margin due to a change in the Interest
Coverage Ratio, such change shall be effective five Business Days after the date
on which the Paying Agent receives financial statements pursuant to
Section 5.01(h)(i) or (ii) together with a certificate of the chief financial
officer of the Borrower demonstrating such Interest Coverage Ratio. In the case
of a change in the Applicable Margin due to a change in the Public Debt Rating,
such change shall be effective five Business Days after the date on which the
Paying Agent receives a certificate of the chief financial officer of the
Borrower pursuant to Section 5.01(h)(vi) setting forth such Public Debt Rating.

"Lenders" means, collectively, each Initial Lender, each Assuming Lender that
shall become a party hereto pursuant to Section 2.16 and each other Person that
shall become a party hereto pursuant to Sections 8.07 and, except when used in
reference to a Revolving Credit Advance, a Revolving Credit Note or a related
term, each Designated Bidder.

"Revolver Termination Date" means the earlier of June 27, 2003 (subject to the
extension thereof pursuant to Section 2.16) and the date of termination in whole
of the Revolving Credit Commitments pursuant to Section 2.05 or 6.01; provided,
however, that the Revolver Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.16 shall
be the Revolver Termination Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement and any Notes.

(b) Schedule I to the Existing Credit Agreement is, effective as of the date of
this Amendment and Restatement and subject to the satisfaction of the conditions
precedent set forth in Section 2, deleted in its entirety and replaced with
Schedule I to this Amendment and Restatement.

SECTION 2. Conditions of Effectiveness of this Amendment and Restatement. This
Amendment and Restatement shall become effective as of the date first above
written (the "Restatement Effective Date") when and only if:

(a) The Paying Agent shall have received counterparts of this Amendment and
Restatement executed by the Borrower and all of the Initial Lenders or, as to
any of the Initial Lenders, advice satisfactory to the Paying Agent that such
Initial Lender has executed this Amendment and Restatement.

(b) The Paying Agent shall have received on or before the Restatement Effective
Date the following, each dated such date and (unless otherwise specified below)
in form and substance satisfactory to the Paying Agent and in sufficient copies
for each Initial Lender:

(i) The Revolving Credit Notes to the order of each of the Lenders that have
requested Revolving Credit Notes prior to the Restatement Effective Date.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and Restatement and the Notes, and of all
documents (including, without limitation, charters and bylaws) evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment and Restatement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and Restatement and the Notes and the other
documents to be delivered hereunder.

(iv) A favorable opinion of Shearman & Sterling, counsel for the Agents, in form
and substance satisfactory to the Agents.

(c) The representations and warranties contained in Section 4.01 of the Existing
Credit Agreement shall be correct on and as of the Restatement Effective Date,
before and after giving effect to the Restatement Effective Date, as though made
on and as of such date.

(d) No event shall have occurred and be continuing, or shall occur as a result
of the occurrence of the Restatement Effective Date, that constitutes a Default.

SECTION 3. Reference to and Effect on the Existing Credit Agreement and the
Notes. (a) On and after the effectiveness of this Amendment and Restatement,
each reference in the Existing Credit Agreement to "this Agreement",
"hereunder", "hereof" or words of like import referring to the Existing Credit
Agreement, and each reference in the Notes to "the Credit Agreement",
"thereunder", "thereof" or words of like import referring to the Existing Credit
Agreement, shall mean and be a reference to the Existing Credit Agreement, as
amended by this Amendment and Restatement.

(b) The Existing Credit Agreement and the Notes, as specifically amended by this
Amendment and Restatement, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

(c) Without limiting any of the other provisions of the Existing Credit
Agreement, as amended by this Amendment and Restatement, any references in the
Existing Credit Agreement to the phrases "on the date hereof", "on the date of
this Agreement" or words of similar import shall mean and be a reference to the
date of the Existing Credit Agreement (which is June 29, 2001).

SECTION 4. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Paying Agent in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Amendment and Restatement, the Notes and the other documents
to be delivered hereunder (including, without limitation, the reasonable and
documented fees and expenses of counsel for the Paying Agent with respect hereto
and thereto) in accordance with the terms of Section 8.04 of the Existing Credit
Agreement.

SECTION 5. Execution in Counterparts. This Amendment and Restatement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment and Restatement by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment and Restatement.

SECTION 6. Governing Law. This Amendment and Restatement shall be governed by,
and construed in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF

, the parties hereto have caused this Amendment and Restatement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

THE BORROWER

     

FEDERATED DEPARTMENT STORES, INC.

     

By: /s/ Karen M. Hoguet

 

Title: Senior Vice President and Chief Financial Officer

         

CITIBANK, N.A.,

 

as an Administrative Agent and as Paying Agent

     

By: /s/ Steven R. Victorin

 

Title: Vice President

         

JPMORGAN CHASE BANK,

 

as an Administrative Agent

     

By:

 

Title: Vice President

       

THE INITIAL LENDERS

   

Lead Arrangers

     

CITIBANK, NA.

     

By: /s/ Steven R. Victorin

 

Name: Steven R. Victorin

 

Title: Vice President

         

JPMORGAN CHASE BANK

     

By:

 

Name:

 

Title: Vice President

       

Syndication Agent

     

FLEET NATIONAL BANK

     

By /s/ Judith Kelly

 

Name: Judith Kelly

 

Title: Director

       

Documentation Agents

     

BANK OF AMERICA, N.A.

     

By /s/ Amy Krovocheck

 

Name: Amy Krovocheck

 

Title: Vice President

         

CREDIT SUISSE FIRST BOSTON

     

By /s/ Bill O'Daly

 

Name: Bill O'Daly

 

Title: Director

     

By /s/ Cassandra Droogan

 

Name: Cassandra Droogan

 

Title: Associate

         

U.S. BANK NATIONAL ASSOCIATION

     

By:

 

Name:

 

Title:

       

Senior Managing Agents

     

BANK ONE, NA

     

By /s/ Catherine A. Muszynski

 

Name: Catherine A. Muszynski

 

Title: Director

         

PNC BANK, NATIONAL ASSOCIATION

     

By /s/ Bruce Kintner

 

Name: Bruce Kintner

 

Title: Vice President

       

Managing Agents

     

THE FIFTH THIRD BANK

     

By /s/ Christine L. Wagner

 

Name: Christine L. Wagner

 

Title: Assistant Vice President

         

MELLON BANK, N.A.

     

By /s/ Louis E. Flori

 

Name: Louis E. Flori

 

Title: Vice President

         

SUMITOMO MITSUI BANKING CORPORATION

     

By /s/ Robert H. Riley

 

Name: Robert H. Riley, III

 

Title: Senior Vice President

       

Lenders

     

ALLFIRST BANK

     

By /s/ Brooks Thropp

 

Name: Brooks W. Thropp

 

Title: Vice President

         

BANCA NAZIONALE DEL LAVORO S.P.A., NEW YORK BRANCH

     

By /s/ Francesco DiMario

 

Name: Francesco DiMario

 

Title: Vice President

     

By /s/ Carlo Vecchi

 

Name: Carlo Vecchi

 

Title: Senior Vice President

         

THE BANK OF NEW YORK

     

By /s/ William Barnum

 

Name: William Barnum

 

Title: Vice President

         

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By /s/ Susan Vitale

 

Name: Susan T. Vitale

 

Title: Vice President

         

UNION BANK OF CALIFORNIA, N.A.

     

By /s/ Timothy Streb

 

Name: Timothy P. Streb

 

Title: Vice President

         

FIRST HAWAIIAN BANK

     

By /s/ Charles L. Jenkins

 

Name: Charles L. Jenkins

 

Title: Vice President, Manager

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 



Name of Initial

Lender

Revolving Credit

Commitment

Domestic Lending

Office

Eurodollar Lending

Office

Allfirst Bank

 

 

$5,000,000

Credit

:

25 S. Charles Street

Baltimore, MD 21201

Attn: John Serocca

Phone: (410) 244-4852

Fax: (410) 545-2047

Administrative

:



25 S. Charles Street

Baltimore, MD 21201

Attn: John Serocca

Phone: (410) 244-4852

Fax: (410) 545-2047

Credit

:

25 S. Charles Street

Baltimore, MD 21201

Attn: Sean Fitzgerald

Phone: (410) 244-4575

Fax: (410) 545 2079

Administrative

:



25 S. Charles Street

Baltimore, MD 21201

Attn: Sean Fitzgerald

Phone: (410) 244-4575

Fax: (410) 545-2079

Banca Nazionale del Lavoro

 

 

$6,250,000

Credit:

25 West 51st Street

New York, NY 10019

Attn: Francesco DiMario

Phone: (212) 314-0239

Fax: (212) 765-2978

Administrative:

Attn: Anna Hernandez

Phone: (212) 314-0679

Fax: (212) 765-2978

Credit:

25 West 51st Street

New York, NY 10019

Attn: Francesco DiMario

Phone: (212) 314-0239

Fax: (212) 765-2978

Administrative:

Attn: Anna Hernandez

Phone: (212) 314-0679

Fax: (212) 765-2978

Bank of America, N.A.

$33,750,000

Credit

:

901 Main St, 64th Floor

Dallas, TX 75202

Attn: Amy Krovocheck

Phone: (214) 209-0193

Fax: (214) 209-0905

Administrative

:



1850 Gateway Blvd.

Concord, CA 94520-3282

Attn: G.K. Lapitan

Phone: (925) 675-8205

Fax: (925) 969-2852

Credit

:

901 Main St, 64th Floor

Dallas, TX 75202

Attn: Amy Krovocheck

Phone: (214) 209-0193

Fax: (214) 209-0905

Administrative

:



1850 Gateway Blvd.

Concord, CA 94520-3282

Attn: G.K. Lapitan

Phone: (925) 675-8205

Fax: (925) 969-2852

The Bank of New York

$15,000,000

Credit

:

One Wall Street, 8th Floor

New York, NY 10286

Attn: Clarence Burleigh

Phone: (212) 635-7867

Fax: (212) 635-1483

Administrative

:



One Wall Street, 8th Floor

New York, NY 10286

Attn: Susan Baratta

Phone: (212) 635-6761

Fax: (212) 635-6397

Credit

:

One Wall Street, 8th Floor

New York, NY 10286

Attn: Clarence Burleigh

Phone: (212) 635-7867

Fax: (212) 635-1483

Administrative

:



One Wall Street, 8th Floor

New York, NY 10286

Attn: Susan Baratta

Phone: (212) 635-6761

Fax: (212) 635-6397

Bank One, NA

$21,250,000

Credit

:

1 Bank One Plaza

Suite ILI0086

Chicago, IL 60670

Attn: Paul Rigby

Phone: (312) 732-6132

Fax: (312) 336-4380

Administrative

:



1 Bank One Plaza

Suite ILI0086

Chicago, IL 60670

Attn: Tess Siao

Phone: (312) 732-8705

Fax: (312) 336-2715

Credit

:

1 Bank One Plaza

Suite ILI0086

Chicago, IL 60670

Attn: Paul Rigby

Phone: (312) 732-6132

Fax: (312) 336-4380

Administrative

:



1 Bank One Plaza

Suite ILI0086

Chicago, IL 60670

Attn: Tess Siao

Phone: (312) 732-8705

Fax: (312) 336-2715

Citibank, N.A.

$46,250,000

Credit

:

388 Greenwich Street

New York, NY 10013

Attn: Robert Snell

Phone: (212) 816-

Fax: (212) 793-7585

Administrative

:



2 Penns Plaza

Suite 200

New Castle, DE 19720

Attn: Tim Card

Phone: (718) 248-4536

Fax: (718) 248-4844

Credit

:

388 Greenwich Street

New York, NY 10013

Attn: Robert Snell

Phone: (212) 816-

Fax: (212) 793-7585

Administrative

:



2 Penns Plaza

Suite 200

New Castle, DE 19720

Attn: Tim Card

Phone: (718) 248-4536

Fax: (718) 248-4844

Credit Suisse First Boston

 

 

$33,750,000

Credit

:

11 Madison Ave., 19th Fl.

New York, NY 10010

Attn: William O'Daly

Phone: (212) 325-1986

Fax: (212) 325-8314

Administrative

:



11 Madison Ave.

New York, NY 10010

Attn: Ronald David

Phone: (212) 325-1865

Fax: (212) 335-0593

Credit

:

11 Madison Ave., 19th Fl.

New York, NY 10010

Attn: William O'Daly

Phone: (212) 325-1986

Fax: (212) 325-8314

Administrative

:



11 Madison Ave.

New York, NY 10010

Attn: Ronald David

Phone: (212) 325-1865

Fax: (212) 335-0593

First Hawaiian Bank

$5,000,000

Credit:

999 Bishop Street, 11th Floor

Honolulu, HI 96847

Attn: Charles L. Jenkins

Phone: (808) 525-6289

Fax: (808) 525-6372

Administrative

:

999 Bishop Street, 11th Floor

Honolulu, HI 96847

Attn: Laurae Imamura

Phone: (808) 844-3740

Fax: (808) 844-3660/3659

Credit:

999 Bishop Street, 11th Floor

Honolulu, HI 96847

Attn: Charles L. Jenkins

Phone: (808) 525-6289

Fax: (808) 525-6372

Administrative

:

999 Bishop Street, 11th Floor

Honolulu, HI 96847

Attn: Laurae Imamura

Phone: (808) 844-3740

Fax: (808) 844-3660/3659

The Fifth Third Bank

 

 

$18,750,000

Credit

:

38 Fountain Square Plaza

Cincinnati, OH 45263

Attn: Christine Wagner

Phone: (513) 744-7348

Fax: (513) 744-5947

Administrative

:



38 Fountain Square Plaza

Cincinnati, OH 45263

Attn: Melody R. Merrill

Phone: (513) 579-5389

Fax: (513) 534-5947

Credit

:

38 Fountain Square Plaza

Cincinnati, OH 45263

Attn: Christine Wagner

Phone: (513) 744-7348

Fax: (513) 744-5947

Administrative

:



38 Fountain Square Plaza

Cincinnati, OH 45263

Attn: Melody R. Merrill

Phone: (513) 579-5389

Fax: (513) 534-5947

Fleet National Bank

$36,250,000

Credit

:

100 Federal Street

MA DE 100 09E

Boston, MA 02110

Attn: Judy Kelly

Phone: (617) 434-5280

Fax: (617) 434-6685

Administrative

:



One Federal Street

MA De 10307L

Boston, MA 02110

Attn: Chad E. Rutledge

Phone: (617) 434-1645

Fax: (617) 434-9933

Credit

:

100 Federal Street

MA DE 100 09E

Boston, MA 02110

Attn: Judy Kelly

Phone: (617) 434-5280

Fax: (617) 434-6685

Administrative

:



One Federal Street

MA De 10307L

Boston, MA 02110

Attn: Chad E. Rutledge

Phone: (617) 434-1645

Fax: (617) 434-9933

JPMorgan Chase Bank

$48,750,000

Credit

:

270 Park Avenue, 48th Fl.

New York, NY 10017

Attn: Barry Bergman

Phone: (212) 270-0203

Fax: (212) 270-5646

Administrative

:



1 Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: Amy Labinger

Phone: (212) 552-4025

Fax: (212) 552-7500

Credit

:

270 Park Avenue, 48th Fl.

New York, NY 10017

Attn: Barry Bergman

Phone: (212) 270-0203

Fax: (212) 270-5646

Administrative

:



1 Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: Amy Labinger

Phone: (212) 552-4025

Fax: (212) 552-7500

Mellon Bank, N.A.

$18,750,000

Credit:

One Mellon Bank Center,

Room 370

Pittsburgh, PA 15258-0001

Attn: Louis Flori

Phone: (412) 234-7298

Fax: (412) 236-1914

Administrative:

Three Mellon Bank Center,

Room 1203

Pittsburgh, PA 15259-0003

Attn: Richard Bouchard

Phone: (412) 234-5767

Fax: (412) 209-6124

Credit:

One Mellon Bank Center,

Room 370

Pittsburgh, PA 15258-0001

Attn: Louis Flori

Phone: (412) 234-7298

Fax: (412) 236-1914

Administrative:

Three Mellon Bank Center,

Room 1203

Pittsburgh, PA 15259-0003

Attn: Richard Bouchard

Phone: (412) 234-5767

Fax: (412) 209-6124

PNC Bank,

National Association

 

 

$21,250,000

Credit

:

201 East 5th Street

Cincinnati, OH 45202

Attn: Joe Richardson

Phone: (513) 651- 8688

Fax: (513) 651-8951

Administrative:

201 E. 5th Street

Cincinnati, OH 45202

Attn: Sandy Wilson

Phone:(513) 651-8984

Fax: (513) 651- 8951

Credit

:

201 East 5th Street

Cincinnati, OH 45202

Attn: Joe Richardson

Phone: (513) 651-8688

Fax: (513) 651-8951

Administrative:

201 E. 5th Street

Cincinnati, OH 45202

Attn: Sandy Wilson

Phone: (513) 651- 8984

Fax: (513) 651-8951

Sumitomo Mitsui Banking Corporation

 

$18,750,000

Credit

:

233 South Wacker Drive, Suite 4010

Chicago, IL 60606

Attn: John H. Kemper

Phone: (312) 876-7797

Fax: (312) 876-6436

Administrative

:



277 Park Avenue

New York, NY 10172

Attn: Courtney L. Whitlock

Phone: (212) 224-4335

Fax (212) 224-5197

Credit

:

233 South Wacker Drive, Suite 4010

Chicago, IL 60606

Attn: John H. Kemper

Phone: (312) 876-7797

Fax: (312) 876-6436

Administrative

:



277 Park Avenue

New York, NY 10172

Attn: Courtney L. Whitlock

Phone: (212) 224-4335

Fax (212) 224-5197

Union Bank of California, N.A.

$25,000,000

Credit:

350 California Street, 6th Floor

San Francisco, CA 94104

Attn: Timothy Streb

Phone: (415) 705-7021

Fax: (415) 705-5093

Administrative:

1980 Saturn Street

Monterey Park, CA 91755

Attn: Ruby Gonzales

Phone: (323) 720-7055

Fax: (323) 724-6198

Credit:

350 California Street, 6th Floor

San Francisco, CA 94104

Attn: Timothy Streb

Phone: (415) 705-7021

Fax: (415) 705-5093

Administrative:

1980 Saturn Street

Monterey Park, CA 91755

Attn: Ruby Gonzales

Phone: (323) 720-7055

Fax: (323) 724-6198

U.S. Bank National Association

33,750,000

Credit

:

425 Walnut Street, ML: 8160

Cincinnati, OH 45202

Attn: Derek Roudebush

Phone: (513) 632-4010

Fax: (513) 762-2068

Administrative

:



425 Walnut Street

Cincinnati, OH 45202

Attn: Beth Martin

Phone: (920) 424-8419

Fax: (920) 426-7993

Credit

:

425 Walnut Street, ML: 8160

Cincinnati, OH 45202

Attn: Derek Roudebush

Phone: (513) 632-4010

Fax: (513) 762-2068

Administrative

:



425 Walnut Street

Cincinnati, OH 45202

Attn: Beth Martin

Phone: (920) 424-8419

Fax: (920) 426-7993

Wachovia Bank, National Association

$12,500,000

Credit:

1339 Chestnut Street

Philadelphia, PA 19107

Attn: Susan Vitale

Phone: 267-321-6712

Fax: 267-321-6700

Administrative:

201 South College Street

17th Floor

Charlotte, NC 28288-1183

Attn: Cynthia Rawson

Phone: (704) 383-5215

Fax: (704) 383-7999

Credit:

1339 Chestnut Street

Philadelphia, PA 19107

Attn: Susan Vitale

Phone: 267-321-6712

Fax: 267-321-6700

Administrative:

201 South College Street

17th Floor

Charlotte, NC 28288-1183

Attn: Cynthia Rawson

Phone: (704) 383-5215

Fax: (704) 383-7999



___________

TOTAL OF COMMITMENTS: $400,000,000

